Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner fully considered applicant’s detailed and thorough arguments filed April 6, 2020 (“Remarks”). The arguments are unpersuasive for the reasons set forth below.
Re Ohta fails to teach diffuse reflection of light: (Remarks p. 8) Examiner respectfully disagrees.

    PNG
    media_image1.png
    206
    481
    media_image1.png
    Greyscale

Fig. A
Citing Ohta’s ¶28, applicant argues that Ohta teaches diffusion as light egresses the illumination device; therefore, it cannot teach “diffuse reflection from a surface of the cabin.”
First, Ohta teaches projection onto a surface of the cabin in at least Figure 1; further, it can be deduced that light reaches a surface of the cabin otherwise the device would not illuminate the surroundings. 
Second, every surface transmits, reflects, and absorbs some portion of light (i.e., T+R+A = 1). Thus, all light reaching a surface of the cabin will undergo reflection – either specular or diffuse reflection.
Lastly, the interior of airplanes are not entirely mirror-finished; indeed, airplane interiors are formed of a plurality of surfaces. And it is known that diffuse reflection occurs when light impinges on rough or uneven surfaces (e.g., textured surfaces or uneven geometry – see Figure A above). Thus, light leaving Ohta’s lighting system, albeit diffused therefrom, experiences diffuse reflection from a surface of 
It appears a difference between applicant’s disclosed invention and Ohta is the manner in which it leaves the lighting system (direct vs diffuse). This feature may serve to distinguish the claims from Ohta’s teachings.
Re Hasen fails to disclose “wherein the light strip is disposed to provide indirect infrared illumination of the cabin via diffuse reflection from a surface of the cabin from a shrouded location,” because Hasen fails to teach “illumination via diffuse reflection”: (Remarks pp. 7-8) Examiner respectfully disagrees.
In support of their argument, applicant cites ¶283 of Hasen that teaches filling a room with IR. From that, applicant notes there is no explicit teaching of diffuse reflection, finally concluding that diffuse reflection of the IR light is missing. This approach fails to incorporate a crucial component: Hasen’s integration with Ohta.
As noted above, Ohta’s illumination system projects the light, among other places, onto the cabin. Since the cabin is not a mirror-surface, the reflected light is diffusely reflected.
Therefore, this argument is not persuasive.
Re Ohta, Hasen, and Recker fail to disclose “that the controller…is on the LED strip as provided by Claim 10”: (Remarks p. 9) Examiner respectfully disagrees.
Claim 9 simply states “wherein the light strip further comprises a controller” (emphasis added). It does not state the controller is on the LED strip; indeed, “comprises” is one of the broadest terms in claim language. See MPEP § 211.03, subsection I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. US 2014/0307447 (“Ohta”) in view of Hasenoehrl et al. US 2014/0334137 (“Hasen”).
Re 1: Ohta teaches a light strip comprising a plurality of illuminators within a housing (Figs. 3-4: light strip with plurality of LEDs 3RGB shown within a housing), wherein the plurality of illuminators comprises a set of spectrally-tuned illuminators (Figs. 3-4; ¶26), and wherein the set of spectrally-tuned illuminators comprises a visible light illuminator (Figs. 3-4; ¶26); and wherein the light strip is disposed in a shrouded location (Fig. 1).

Ohta does not teach wherein the set of spectrally-tuned illuminators comprises an infrared illuminator; and wherein the light strip is configured to provide indirect infrared illumination, of the cabin via diffuse reflection from a surface of the cabin.

Hasen teaches wherein the set of spectrally-tuned illuminators comprises an infrared illuminator (Fig. 45; ¶105, 283); and wherein the light strip is configured to provide indirect infrared illumination, of the cabin via diffuse reflection from a surface of the cabin (¶105, 283).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta with Hasen’s teachings in order to provide low energy lighting for surveillance cameras.

Ohta discloses:
Re 2: wherein the plurality of illuminators comprise light emitting diodes (LEDs) (Figs. 3-4; ¶26).

Re 3: wherein the cabin is an airplane cabin (Fig. 1; abstract).

Re 4: wherein the light strip further comprises a second set of spectrally-tuned illuminators (Fig. 1).

Re 5: wherein the second set of spectrally-tuned illuminators has a same spectral coverage as the set of spectrally-tuned illuminators (Fig. 1; ¶26).

Re 6: wherein the visible light illuminator comprises a white light illuminator (Figs. 3-4; ¶27).

Re 7: wherein the set of spectrally-tuned illuminators comprises a plurality of visible light illuminators having differing colors (Figs. 3-4; ¶27).

Re 8:  wherein the plurality of visible light illuminators comprises at least two or more of the following: a red light illuminator, a yellow light illuminator, a green light illuminator, and a blue light illuminator (Figs. 3-4; ¶27).

Re 9: wherein the light strip further comprises a controller (¶27).

Re 11:  Ohta does not explicitly teach wherein the light strip further comprises a light sensor coupled to the controller, wherein the controller is configured to control a brightness of the infrared illuminator in response to a level of light sensed by the light sensor.

Hasen teaches wherein the light strip further comprises a light sensor coupled to the controller, wherein the controller is configured to control a brightness of the infrared illuminator in response to a level of light sensed by the light sensor (¶105, 283).
The sensor allows for the device to only be activated under conditions where it would be needed thereby saving energy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta and Hasen’s disclosed device with Hasen’s further teachings in order to save energy.

Re 12: wherein the light strip is disposed to provide indirect infrared illumination of the cabin via diffuse reflection from one or more of the following: a ceiling surface of the cabin, a wall surface of the cabin, a floor of the cabin, and a surface of a seat in the cabin (Figs. 1-4).

Re 13: wherein the light strip is disposed to provide indirect infrared illumination of the cabin via diffuse reflection from one or more of the following: a wall surface of the cabin, a floor of the cabin, and a surface of a seat in the cabin. (Fig. 1).

Re 14: a second light strip comprising a second plurality of illuminators, and wherein the controller is further configured to separately control the brightness of the plurality of illuminators and the second plurality of illuminators (Figs. 1-4; ¶27).

Re 15: Ohta teaches A method of illuminating a cabin, the method comprising: indirectly illuminating the cabin with light via diffuse reflection from a surface of the cabin from a light strip disposed in a shrouded location (Figs. 1-4), wherein the surface comprises one or more of the following: a ceiling surface, a wall surface, a seat surface, and a floor surface (Fig. 1), wherein the light strip comprises a plurality of light emitting diodes (LEDs) within a housing (Figs. 3-4), wherein the plurality of LEDs comprises a plurality of sets of spectrally-tuned LEDs illuminators (Figs. 3-4; ¶27), and wherein each set of spectrally-tuned LEDs comprises one or more of the following: a white LED and at least two differently-colored LEDs; and receiving, from a controller, instructions to control a brightness of each of the plurality of LEDs (Figs. 3-4; ¶27).

Ohta does not teach infrared light and wherein each set of spectrally-tuned LEDs comprises an infrared LED.

Hasen teaches infrared light and wherein each set of spectrally-tuned LEDs comprises an infrared LED (¶105, 283).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta with Hasen’s teachings in order to provide low energy lighting for surveillance cameras.

Re 17: Ohta does not explicitly teach sensing a light level with a light sensor coupled to the controller, and controlling, with the controller, a brightness of the infrared LEDs in response to a level of light sensed by the light sensor.

Hasen teaches sensing a light level with a light sensor coupled to the controller, and controlling, with the controller, a brightness of the infrared LEDs in response to a level of light sensed by the light sensor (¶105, 283).
The sensor allows for the device to only be activated under conditions where it would be needed thereby saving energy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta and Hasen’s disclosed device with Hasen’s further teachings in order to save energy.

Re 18: a plurality of light strips, each of the plurality of light strips comprising a plurality of illuminators within a housing, wherein the plurality of illuminators comprises a set of spectrally-tuned illuminators (Figs. 3-4; ¶27), and wherein the set of spectrally-tuned illuminators comprises a visible light illuminator (Figs. 3-4; ¶27) and an infrared illuminator; and wherein each of the plurality of light 

Ohta does not teach wherein each set of spectrally-tuned LEDs comprises an infrared illuminator, wherein each of the plurality of light strips is disposed to provide indirect infrared illumination.


Hasen teaches wherein each set of spectrally-tuned LEDs comprises an infrared illuminator, wherein each of the plurality of light strips is disposed to provide indirect infrared illumination (¶105, 283).
Hasen explicitly teaches that incorporating infrared LEDs with visible light provides many benefits. For example, “the infrared LEDs are only energized while the blue LEDs are off, such as in response to a motion sensor, for providing low energy lighting for surveillance cameras.”  And combining white light and infrared LEDs “creates synergy, since the locations of the white light fixtures ensure that the IR light will fully illuminate the room” (¶283).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta with Hasen’s teachings in order to provide low energy lighting for surveillance cameras.

Re 19: wherein the cabin is an airplane cabin (Fig. 1; abstract).

Re 20.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Hasen as applied to claims 9 and 15, respectively, above, and further in view of Recker et al. US 2010/0141153 (“Recker”).
Re 10: Ohta in view of Hasen discloses wherein the controller is configured to control a brightness of the visible light illuminator and to control a brightness of the infrared illuminator.

They do not disclose wherein the controller is configured to control a brightness of the visible light illuminator with pulse width modulation (PWM) and to control a brightness of the infrared illuminator with PWM. (emphasis added to highlight portions not disclosed).

Recker teaches wherein the controller is configured to control a brightness of the visible light illuminator with pulse width modulation (PWM) and to control a brightness of the infrared illuminator with PWM (¶210, 215, 222, 248, 280).
Using PWM allows for the lights to be dimmed or raised to a specific level.  In turn, the lighting profile is customizable to different situations.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta and Hasen with Recker’s teachings in order to customize the lighting profile by means of a known method.

Re 16: Ohta in view of Hasen discloses comprising controlling the brightness of each of the plurality of LEDs.

with pulse width modulation (PWM). (emphasis added to highlight portions not disclosed).

Recker teaches comprising controlling the brightness of each of the plurality of LEDs with pulse width modulation (PWM) (¶210, 215, 222, 248, 280).
Using PWM allows for the lights to be dimmed or raised to a specific level.  In turn, the lighting profile is customizable to different situations.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohta and Hasen with Recker’s teachings in order to customize the lighting profile by means of a known method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875